         Case 1:17-cr-00662-PAE Document 160 Filed 11/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                      17-CR-662-01 (PAE)
                        -v-
                                                                             ORDER
 SIRA ABASSI,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:


       On November 12, 2020, the Court held a conference regarding defendant Sira Abassi’s

alleged non-compliance with various conditions of supervised release. As stated on the record,

and at the defense’s request, the defendant’s address of record with the Probation Office is

hereby changed from her mother’s residence to her grandmother’s residence. The defendant

must spend every night at her grandmother’s residence -- unless she obtains advance approval

from the Court, after conferring with both the Probation Office and the Government. In addition,

within 24 hours of the issuance of this Order, the defendant must provide the Probation Office

with the address of her grandmother’s residence. Finally, the defendant shall immediately

inform the Probation Office once she has moved to her grandmother’s residence.

       SO ORDERED.


                                                         PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: November 13, 2020
       New York, New York
